DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 01/14/2021. Claims 1, 14, and 19 are amended. Claims 2 and 10 are cancelled.  . Claims 1, 3-9, and 11-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner Note
Applicant’s amendment to claim 1 obviates previously raised claim 1 objection. 
Applicant’s amendment to claims 1 and 19 obviates previously raised claim 112(a), first paragraph, rejection. 
Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
The invention relates to a processer is provided that includes on-die memory, a protected memory region, and a memory encryption engine (MEE). The MEE includes logic to: receive a request for data in a particular page in the protected region of memory, and access a pointer in an indirection directory, where the pointer is to point to a particular metadata page stored outside the protected region of memory. The particular metadata page includes a first portion of security metadata for use in securing the data of the particular page. The MEE logic is further to access a 
This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 01/14/2021 pages 8-10 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP1302.14).
Any comments Applicants considers necessary must be submitted no later than
the payment of the Issue Fee and to avoid processing delays, should preferable
accompany the Issue Fees. Such submission should be clearly labeled "Comments on
Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS,
312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production
Control branch in Publications or faxed to post-allowance papers correspondence
branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if
any questions at (703) 305-8497.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497